            Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
                                                                       :
IN RE LUCKIN COFFEE INC.                                               :   20 Civ. 1293 (JPC)
SECURITIES LITIGATION                                                  :
                                                                       :        ORDER
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On May 14, 2021, Lead Plaintiffs Sjunde AP-Fonden and Louisiana Sheriffs’ Pension &

Relief Fund (“Lead Plaintiffs”) and Defendant Luckin Coffee Inc. filed a Stipulation and Proposed

Order Regarding Dissemination of Class Notice, Dkt. 258 (“Stipulation and Proposed Order”),

attached to which are a proposed notice to the Class, id., Exh. A (“Notice”), and a proposed

summary notice, id., Exh. B (“Summary Notice”). The following individuals and entities (the

“Proposed Intervenors”), which all have parallel lawsuits against Luckin in federal or state court,

have since filed motions to intervene with respect to the Stipulation and Proposed Order: the

Winslow Funds, 1 Dkts. 262-266, 289-290, 294, the State Class Plaintiffs, 2 Dkts. 269, 284-287,

Kingstown, 3 Dkts. 271, 293, August Bequai, Dkt. 272, and Lai Ye, Dkts. 278, 291-292. For the




        1
          The “Winslow Funds” are Nuveen Winslow Large-Cap Growth ESG Fund, Nuveen
Winslow Socially Aware U.S. Large-Cap Growth Fund, Winslow Large-Cap Growth Fund,
MainStay Winslow Large Cap Growth Fund, MainStay VP Winslow Large Cap Growth Portfolio,
St. John’s University, I.B.E.W. Local Union 481 Defined Contribution Plan and Trust, St. Mary’s
University, Justin Kelly Revocable Trust, Justin and Susan Kelly Family, LLC, The Justin and
Susan Kelly Foundation, Justin Kelly, individually and as representative for the Justin Kelly
Revocable Trust, and American Medical Association.
        2
        The “State Class Plaintiffs” are Teamsters Local 710 Pension Fund, City of Fort Myers
Police Officers’ Retirement System, Kimson Chemical, Inc., and Michael Bergenholtz.
        3
         “Kingstown” refers to Kingstown Capital Management, LP, Kingstown Partners Master
Ltd., Kingstown Partners II L.P., Ktown LP, Kingfishers, LP, and Kingstown 1740 Fund LP.
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 2 of 14




reasons that follow, the Court denies the motions to intervene and enters the Stipulation and

Proposed Order separately.

                                         I. Background

       In June 2020, the Honorable Lewis J. Liman, to whom this case was previously assigned,

appointed Sjunde AP-Fonden and Louisiana Sheriffs’ Pension & Relief Fund as Lead Plaintiffs in

this action. Dkt. 118. In September 2020, Lead Plaintiffs filed the Consolidated Class Action

Complaint, bringing claims under the Securities Act of 1933 and the Securities Exchange Act of

1934. Dkt. 150.

       On March 2, 2021, Lead Plaintiffs filed a Stipulation and Proposed Order Regarding

Provisional Class Certification for Settlement Purposes. Dkts. 234, 235. The State Class Plaintiffs

and the Winslow Funds objected. Dkts. 237, 238. On March 5, 2021, after a telephonic conference

during which the Court heard from the State Class Plaintiffs, the Winslow Funds, Lead Plaintiffs,

and Luckin, the Court overruled the State Class Plaintiffs’ and Winslow Funds’ objections and

entered the stipulation and proposed order. Dkt. 245 (“Provisional Certification Order”); see also

Dkt. 244.

       On March 31, 2021, Luckin filed a suggestion of bankruptcy, notifying the Court of an

automatic stay as to Luckin. Dkt. 252. Luckin is a debtor in a provisional liquidation in the Grand

Court of the Cayman Islands (the “Cayman Proceeding”). The United States Bankruptcy Court

has recognized the Cayman Proceeding as a foreign main proceeding under Chapter 15 of the

Bankruptcy Code. Dkt. 252, Exh. A (“Recognition Order”). The Bankruptcy Court has, however,

modified the automatic stay to permit Lead Plaintiffs to “participate in settlement negotiations

regarding a scheme of arrangement with respect to the Class . . . in the Cayman Proceeding or

otherwise and take any actions regarding any proposed settlement to be implemented in an ADS



                                                2
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 3 of 14




Scheme in the Cayman Proceeding.” Id. at 5, ¶ 4(ii)(b). The Proposed Intervenors’ parallel

lawsuits, however, remain stayed.

       Luckin is currently pursuing a reorganization plan in the Cayman Proceeding. U.S. counsel

for the Joint Provisional Liquidators (“JPLs”) in the Cayman Proceeding has provided background

on Cayman law as it relates to that proceeding. See Dkt. 276. Cayman law allows for a scheme

of arrangement (“Scheme”) to reorganize a company’s capital and/or indebtedness. Id. at 2. “A

Scheme is a court-approved statutory contract by which a company may enter a compromise or

arrangement with its Stakeholders.” Id. This process has “been part of English law since the

1860s[] and a part of Cayman Islands law since at least 1961.” Id. The Grand Court appointed

the JPLs, who are empowered by the Grand Court and by statute to seek a compromise to maximize

return to Luckin’s shareholders, creditors, or certain classes of them. Id. The JPLs have engaged

in discussions with Lead Plaintiffs and other interested parties, including the Proposed Intervenors,

regarding a potential compromise in the Grand Court.

       Under Cayman law, a Scheme is binding on all of those whose rights are compromised by

the Scheme—including those who dissent from it—if (1) it is approved by a majority in number

(the “Numerosity Requirement”) representing 75% by value (the “Value Requirement”) of those

attending and voting at the class meeting and (2) the Grand Court finds the compromise to be fair.

Id. at 2-3. A meeting for a vote is ordered by the Grand Court “in such manner as the court directs.”

Id. at 2. The Grand Court controls the procedure of the meeting and mechanisms by which the

majorities are calculated. Id.

       On May 14, 2021, Lead Plaintiffs and Luckin filed the Stipulation and Proposed Order,

and the associated Notice and Summary Notice. The notice process embodied in these documents

seeks to give potential Class Members notice of their rights with respect to this action and the



                                                 3
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 4 of 14




Cayman Proceeding, and the opportunity to opt out of the Class, as defined in the Provisional

Certification Order. On May 17, 2021, the Winslow Funds filed a letter objecting to the Stipulation

and Proposed Order, Dkt. 259, and filed a motion to intervene a day later, Dkt. 262. Soon after,

the State Class Plaintiffs, Kingstown, Bequai, and Lai Ye all filed letters in opposition to

Stipulation and Proposed Order and also seeking to intervene. Dkts. 269, 271, 272, 278.

       The Court held a telephone conference on May 28, 2021 to discuss the Stipulation and

Proposed Order and the requests to intervene. The Court ordered the Proposed Intervenors to file

any additional motions to intervene or memoranda of law in support of intervention by June 7,

2021, and any parties wishing to file an opposition to do so by June 14, 2021. The Winslow Funds,

the State Class Plaintiffs, Kingstown, and Lai Yi then filed several additional memoranda and

letters. Dkts. 284-294. Luckin, Lead Plaintiffs, and the JPLs all filed oppositions to the motions

to intervene. Dkts. 297-230.

                                        II. Legal Standard

       “Where, as here, a statute does not provide either an unconditional or a conditional right to

intervene, ‘an applicant must (1) timely file an application, (2) show an interest in the action,

(3) demonstrate that the interest may be impaired by the disposition of the action, and (4) show

that the interest is not protected adequately by the parties to the action.’” R Best Produce, Inc. v.

Shulman-Rabin Mktg. Corp., 467 F.3d 238, 240 (2d Cir. 2006) (citation omitted) (quoting In re

Bank of N.Y. Derivative Litig., 320 F.3d 291, 300 (2d Cir. 2003)). “Failure to satisfy any one of

these [four] requirements is a sufficient ground to deny the application.” Id. at 241 (quoting In re

Bank of N.Y. Derivative Litig., 320 F.3d at 300). “The court considers substantially the same

factors whether the claim for intervention is ‘of right under [Rule] 24(a)(2), or ‘permissive’ under

[Rule] 24(b)(2).” Id. at 240.



                                                 4
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 5 of 14




                                          III. Discussion

A. Timeliness

       To the extent the Proposed Intervenors seek to intervene with respect to the Notice, the

Court finds that the motions, filed only days after the Stipulation and Proposed Order was filed,

are timely. However, many of the Proposed Intervenors’ arguments appear to be directed at the

Provisional Certification Order. See, e.g., Dkt. 265 at 3 (the Winslow Funds stating that they are

seeking to intervene because “[b]oth the provisional Certification Order and the proposed order

approving the Proposed Notice . . . raise significant legal issues that are not being adequately

presented to the Court by any of the parties to this action”). The Court previously denied the

Winslow Funds’ and the State Class Plaintiffs’ objections to the Provisional Certification Order,

Dkt. 244, and they did not seek reconsideration of that ruling. The Proposed Intervenors cannot

now use their efforts to challenge the Stipulation and Proposed Order, and the Notice and Summary

Notice attached thereto, to argue once again that the Provisional Certification Order was improper.

       Accordingly, with this framing in mind, the Court turns to the other requirements for

intervention to determine if the Proposed Intervenors are entitled to, or should be permitted to,

intervene with respect to the Stipulation and Proposed Order, and the attached Notice and

Summary Notice.

B. Interest in the Action

        “For an interest to be cognizable under Rule 24(a)(2), it must be ‘direct, substantial, and

legally protectable.’” United States v. Peoples Benefit Life Ins. Co., 271 F.3d 411, 415 (2d Cir.

2001) (quoting Wash. Elec. Coop., Inc. v. Mass. Mun. Wholesale Elec. Co., 922 F.2d 92, 97 (2d

Cir. 1990)). “In other words, ‘[a]n interest that is remote from the subject matter of the proceeding,

or that is contingent upon the occurrence of a sequence of events before it becomes colorable, will



                                                  5
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 6 of 14




not satisfy the rule.’” Floyd v. City of New York, 770 F.3d 1051, 1060 (2d Cir. 2014) (quoting

Brennan v. N.Y.C. Bd. of Educ., 260 F.3d 123, 129 (2d Cir. 2001)).

       The Proposed Intervenors have made clear that they intend to opt out of the Class and that

their primary “interest” purportedly justifying intervention is their own parallel lawsuits, all of

which have been stayed as to Luckin in light of Luckin’s bankruptcy. See, e.g., Dkt. 285 at 6 (“The

State Class Plaintiffs clearly have a significant interest, not only in the outcome of the settlement

and the Scheme, but also in retaining their ability to pursue their Securities Act claims in the State

Class Action, making intervention proper.”); id. at 6 (State Class Plaintiffs complaining that “the

Proposed Notice fails to mention the State Class Action entirely”); Dkt. 265 at 13 (“Critically,

Winslow and other Class Members who wish to opt out and pursue claims against solvent entities

and individuals, such as the underwriters and officers, may have their claims extinguished in the

Scheme by the agreement of Lead Plaintiffs.”).

       Courts regularly hold that one who opts out of the class lacks standing to object. See, e.g.,

Gatdula v. CRST Int’l, Inc., No. 11 Civ. 01285 (VAP) (OPX), 2015 WL 12697656, at *6 (C.D.

Cal. Aug. 26, 2015) (“Had Segura, Herroz, and Carroll submitted their opt-out forms timely, any

objections they had would be meritless as they would lack standing to object.”); Zamora v. Ryder

Integrated Logistics, Inc., No. 13 Civ. 2679 (CAB), 2014 WL 9872803, at *2 (S.D. Cal. Dec. 23,

2014) (“Here, by opting out of the class, Martinez fully preserved his right to litigate any claims

he may have independently, and therefore has no significant protectable interest in the

settlement.”); In re Vitamins Antitrust Class Actions, 215 F.3d 26, 28-29 (D.C. Cir. 2000) (noting

that “class members who have opted out of a 23(b)(3) class action have no standing to object to a

subsequent class settlement” because “by opting out they ‘escape the binding effect of the class

settlement’” (quoting Mayfield v. Barr, 985 F.2d 1090, 1093 (D.C. Cir. 1993))).



                                                  6
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 7 of 14




       Although the Proposed Intervenors have not yet opted out of the Class, and “most courts

hold that pending parallel litigation is not sufficient to communicate an opt-out request,” In re

LIBOR-Based Fin. Instruments Antitrust Litig., No. 11 Civ. 5450 (NRB), 2019 WL 3006262, at

*5 (S.D.N.Y. July 10, 2019) (internal quotation marks omitted), the fact that the Proposed

Intervenors intend to opt out cuts against a finding that they have “an interest in this action”

sufficient to justify intervention, Petersville Sleigh Ltd. v. Schmidt, 124 F.R.D. 67, 73 (S.D.N.Y.

1989). This is particularly true because, as noted above, any intervention would be limited to the

Notice, not the Provisional Certification Order. The Court thus agrees with Luckin that “[t]he

Proposed Interveners simply have no interest in the Proposed Notice or the function that it serves—

to afford Class Members adequate notice and opportunity to opt out of the provisionally certified

Class in this case.” Dkt. 297 at 1. The Proposed Intervenors’ desire to pursue their own lawsuits

or to limit the recovery of the Class Members in this action are not “interests” that would justify

intervention.

C. Impairment

       But even if the Proposed Intervenors did have an interest in the action for the purposes of

Rule 24, they have not shown how the Notice impairs those interests.

       1. Proxy Voting Power

       The Proposed Intervenors’ principal argument is that the Notice would improperly grant

Lead Plaintiffs the power to vote by proxy as to the Scheme in the Cayman Proceeding, in a manner

that would harm the Proposed Intervenors’ ability to pursue a settlement for the plaintiffs in their

parallel suits. See, e.g., Dkt. 294 at 5 (the Winslow funds arguing that “[t]his Court should not use

Rule 23 to allow a class representative to cast creditor votes in a foreign proceeding because it is

not empowered to do so, and because doing so will prejudice Class Members and creditors”); Dkt.



                                                 7
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 8 of 14




265 at 11 (the Winslow Funds arguing that their “rights will be impaired in the Scheme if the Court

purports to grant class-wide voting power to Lead Plaintiffs on stipulation because Lead Plaintiffs

will obtain outsized voting rights allowing them to potentially compromise Winslow’s claims,

including those against the underwriters and officers, without a meaningful opportunity to object

in this Court”); Dkt. 285 at 1 (the State Class Plaintiffs arguing that “as currently drafted, the

Proposed Notice envisions an unprecedented proxy voting plan that would effectively allow the

Lead Plaintiffs to singlehandedly dictate the terms of any restructuring proceeding”).         The

Winslow Funds accuse the Court of “interfering in the voting process in a Cayman proceeding

through [the] proposed class notice.” Dkt. 294 at 6. They argue that the Court cannot “convey

voting proxies for creditor approval,” id. at 7, and have submitted a declaration from counsel in

the Cayman Islands contending that, under Cayman law, the Class cannot vote on behalf of absent

members, Dkt. 290.

       As the JPLs have made clear, the voting rights in a Scheme “are technical and complex and

require consideration of procedural rules, practice directions issued by the Grand Court, and a body

of Cayman case law.” Dkt. 276 at 4. As such, the Court agrees with the Winslow Funds that “[t]he

mechanics of proxy solicitation, collection and vote-approval in the Scheme proceedings should

be left to the Cayman Islands courts.” Dkt. 294 at 6.

       But the Notice does not grant proxy voting power—nor could it. The Notice merely

informs the Class Members of their rights in this Court, and notifies them of the Scheme and what

may happen in that proceeding. See, e.g., Notice ¶ 21(a) (stating that the Lead Plaintiffs’ vote in

the Scheme “may be deemed to be a vote cast by you as a member of the Class” (emphasis added)).

The Notice warns the Class that it is the Grand Court that will determine who can vote in the

Scheme, and that—pursuant to Cayman law—the Scheme is binding on all creditors, regardless of



                                                 8
         Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 9 of 14




whether they consent. In fact, the Proposed Notice explicitly recognizes that the Class may be

decertified if “the Grand Court declines to make an order convening class meetings for the purpose

of considering and, if thought fit, approving the Scheme.” Id. ¶ 19.

        Accordingly, the Proposed Intervenors’ objections should be directed at the Grand Court,

not this Court. The JPLs have represented that the proposed intervenors will have multiple

opportunities to make such objections, including at the Convening Hearing, the initial hearing at

which the Grand Court will first consider the Scheme, Dkt. 276 at 4 (“The Convening Hearing will

provide Winslow an opportunity to address any concern about any proposed treatment of the Lead

Plaintiffs for the purposes of the tabulation of a vote on the Scheme as the proposed method of

tabulation of votes must be disclosed to the Grand Court to enable it to provide appropriate

directions at the Convening Hearing.”), and the Sanction Hearing, during which the Grand Court

will be asked to sanction the Scheme, id. at 5 (“Winslow will have another opportunity at the

Sanction Hearing to present objections it may have to the Scheme to the Grand Court, including

on vote tabulation.”). And if the Grand Court ultimately sanctions the Scheme, the United States

Bankruptcy Court will still need to recognize the Scheme for it to be enforced in the United States.

See In re Ocean Rig UDW Inc., 570 B.R. 687, 707 (Bankr. S.D.N.Y. 2017) (“If the Cayman Court

sanctions the Foreign Debtors’ schemes of arrangement, upon application of the Foreign

Representatives, the Court will proceed to determine whether each scheme of arrangement should

be recognized and enforced by this Court.”). This will give the Proposed Intervenors yet another

opportunity to object.

        2. Third-Party Releases

        The Proposed Intervenors also contend that the Notice goes beyond the scope of the

Provisional Certification Order, on the basis that it gives Lead Plaintiffs the ability to settle claims



                                                   9
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 10 of 14




against additional third parties beyond Luckin. Dkt. 269 at 2; Dkt. 285 at 6, 7. Specifically, the

Proposed Intervenors argue that the Provisional Certification Order allows Lead Plaintiffs to

negotiate “only with respect to Plaintiffs’ claims against Luckin.” Dkt. 285 at 6; Provisional

Certification Order ¶ 1 (“Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), the following Class is

provisionally certified for settlement purposes only with respect to Plaintiffs’ claims against

Luckin . . . .”). But the Provisional Certification Order does not prohibit Lead Plaintiffs from

releasing certain third-party claims in furtherance of a settlement with Luckin; it simply makes

clear that the Class was not being certified for settlement discussions with any other defendant.

This makes sense: Lead Plaintiffs would arguably face an uphill battle in attempting to settle with

Luckin without being able to address the claims of third parties that might seek indemnification

from Luckin. Moreover, the Second Circuit has made clear that “[p]laintiffs in a class action may

release claims that were or could have been pled in exchange for settlement relief.” Wal-Mart

Stores Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 106 (2d Cir. 2005); see also In re Avanti Commc’ns

Grp., 582 B.R. 603, 606 (Bankr. S.D.N.Y. 2018) (concluding that, in assessing whether a third-

party release is appropriate, bankruptcy courts in Chapter 15 cases “focus[] primarily on the

foreign court’s authority to grant such relief”).

       The Proposed Intervenors speculate that the Lead Plaintiffs will release certain third-party

claims to the Proposed Intervenors’ detriment. For instance, the Winslow Funds contend, without

support, that “there is reason to believe that Lead Plaintiffs and the JPLs may be negotiating a

settlement in the Scheme that would extinguish Winslow’s and the Class Members’ claims against

the underwriters and officers, without their consent, by seeking third-party releases in favor of

those entities and individuals.” Dkt. 265 at 13-14. And the State Class Plaintiffs argue that the

“Proposed Notice thus asserts that the Lead Plaintiffs have the ability to settle the State Class



                                                    10
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 11 of 14




Plaintiffs claims out from under them, including Securities Act claims arising from the Note

Offering that are not part of the Federal Class Action and are not encompassed by the Provisional

Certification Order, which is limited to ADS purchasers.” Dkt. 285 at 6. 4

       But these concerns are entirely speculative. In fact, the record reflects that the Proposed

Intervenors are actively participating in the Scheme negotiation process, and the JPLs have

repeatedly represented that they will continue to negotiate with the Proposed Intervenors in

reaching a compromise. See, e.g., Dkt. 244. Even the Winslow Funds have recognized that the

shareholder claimants had a meeting with the JPLs on May 20, 2021 to discuss the formation of

an “ad-hoc committee to represent the interests of the current or former holders of ADSs in

[Luckin] who are entitled to be claimants in the class action.” Dkt. 264, Exh. 1 at 6. Counsel for

all of the proposed intervenors, save Mr. Bequai, attended. See Dkt. 273 at 2. And Luckin has

conveyed its understanding that, as of June 14, 2021, when it filed its brief, “representatives of

Luckin’s ADS holders—including the Proposed Interveners—have agreed to terms in principle,

to be recorded under a Memorandum of Understanding, to form an ad hoc committee for the

purpose of negotiating a settlement.” Dkt. 297 at 5. The Proposed Intervenors’ conjecture that

their rights might be harmed down the road is insufficient to overcome the reality of these

discussions so far. See Floyd, 770 F.3d at 1061-62 (affirming the district court’s denial of

intervention where the proposed intervenors “ha[d] not shown in any meaningful way how” the

order at issue “would have any ‘practical impact’” on the proposed intervenors’ rights, based in

part on the parties’ representations that they would not inhibit the proposed intervenors’ rights).




       4
         Bequai also argues that the Scheme will inhibit resolution of claims against Luckin “in
the U.S. Courts,” and “move the negotiations affecting all claims to the Caymans.” Dkt. 272 ¶ 6.
But the United States Bankruptcy Court has already recognized the Cayman Proceeding, and the
Notice has no impact on this.
                                                 11
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 12 of 14




       3. The Proposed Intervenors’ Remaining Arguments

       None of the Proposed Intervenors’ remaining arguments in favor of intervention are

persuasive. For instance, the State Class Plaintiffs object that the Notice does not reference their

own Securities Act claim based on Luckin’s January 2020 convertible note offering. Dkt. 285 at

7. But the offering that forms the basis of that claim is not before the Court in this case. The State

Class Plaintiffs have not provided any compelling reason for requiring the Notice to inform the

Class Members in this case about the State Class Plaintiffs’ claim. Moreover, the Notice simply

does not prevent the State Class Plaintiffs from pursuing that claim.

       And Lai Ye raises several arguments concerning Chinese shareholder lawsuits and the

enforcement of the Scheme in China. Dkts. 278, 291. But these have nothing to do with the

Notice. Whether or not the Scheme will be enforced in China is a question for Chinese courts, not

this one. The only arguably relevant objection that Lai Ye makes is that, in his view, the Notice

does not sufficiently notify potential Class Members in China of this action. Nonetheless, this

argument too fails: “While individual notice, where reasonably possible, is required, when class

members’ names and addresses may not be ascertained by reasonable effort, publication notice has

been deemed adequate to satisfy due process.” In re Vivendi Universal, S.A., 242 F.R.D. 76, 107

(S.D.N.Y. 2007), aff’d sub nom. In re Vivendi, S.A. Sec. Litig., 838 F.3d 223 (2d Cir. 2016). “As

long as the Court is persuaded that class counsel acted reasonably in selecting means likely to

inform persons affected, notice will be considered adequate.” Id. at 107-08 (internal quotation

marks omitted). The Stipulation and Proposed Order mandates that the administrator send the

Notice via first-class mail to each person or entity that Luckin identifies as having purchased or

otherwise acquired Luckin ADSs at any time during the Class Period. Stipulation and Proposed

Order ¶¶ 3, 4. It also requires publication on a separate website established for this Action and in



                                                 12
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 13 of 14




The Wall Street Journal, as well as transmission over PR Newswire. Id. ¶¶ 6-7. The Court

concludes that this process satisfies the requirements of Rule 23. See In re Initial Pub. Offering

Sec. Litig., 260 F.R.D. 81, 120 (S.D.N.Y. 2009) (approving a similar notification process).

D. Representation

       “While the burden to demonstrate inadequacy of representation is generally speaking

‘minimal,’ [the Second Circuit has] demanded a more rigorous showing of inadequacy in cases

where the putative intervenor and a named party have the same ultimate objective.” Butler,

Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179 (2d Cir. 2001) (first quoting Trbovich v.

United Mine Workers, 404 U.S. 528, 538 n.10 (1972); and then citing Wash. Elec. Coop., Inc., 922

F.2d at 98). “Where there is an identity of interest . . . the movant to intervene must rebut the

presumption of adequate representation by the party already in the action.” Id. at 179-80.

       To the extent the Proposed Intervenors attempt to rely on their status as class members to

establish their “interest” in the scheme, see Dkt. 265 at 9-10, they have not shown that Lead

Plaintiffs will not represent their interests or maximize their recovery for the Class. See Hevesi v.

Citigroup, Inc., 366 F.3d 70, 82 n.13 (2d Cir. 2004) (“[T]he main purpose of having a lead plaintiff

. . . [is] to empower one or several investors with a major stake in the litigation to exercise control

over the litigation as a whole.”); Wash. Elec. Coop., Inc., 922 F.2d at 98 (“Where there is an

identity of interest between a putative intervenor and a party, adequate representation is assured.”).

The fact Lead Plaintiffs might have the ability to represent the class in the context of a bankruptcy

proceeding does not somehow alter this calculus. See In re MF Glob. Inc., 512 B.R. 757, 762

(Bankr. S.D.N.Y. 2014) (“[M]ost courts agree that class proofs of claim are allowed in bankruptcy

proceedings . . . .”); In re Musicland Holding Corp., 362 B.R. 644, 654 (S.D.N.Y. 2007) (a “class




                                                  13
        Case 1:20-cv-01293-JPC Document 303 Filed 07/06/21 Page 14 of 14




certified by district court may file class proof of claim” (citing In re Trebol Motors Distrib. Corp.,

220 B.R. 500, 502 (1st Cir. B.A.P. 1998))).

       And to the extent the Proposed Intervenors rely on their roles as counsel for other classes

of plaintiffs—which, as is clear from their briefs, is the true basis for their purported “interest” in

this case—there is no reason to think that the Proposed Intervenors cannot continue independent

discussions with the JPLs or that the Notice will somehow allow Lead Plaintiffs to “extinguish[]”

the Proposed Intervenors’ claims. See, e.g., Dkt. 265 at 14. Again, any arguments otherwise are

entirely speculative.

                                           IV. Conclusion

       For the reasons stated above, the Court denies the motions to intervene and enters the

Stipulation and Proposed Order. The Clerk of the Court is respectfully directed to terminate the

motions pending at Docket Numbers 262, 278, and 284.

       SO ORDERED.

Dated: July 6, 2021                                 __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                  14
